DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a Temporal-Carry-Differing Multiply-Accumulate (TCD-MAC) logic unit, classified in G06F7/5443.
II. Claims 8-9, drawn to A specialized Neural engine (NESTA) that accelerates computation of convolution layers in a deep convolutional neural network, classified in G06F17/153.
III. Claims 10-12, drawn to a Neural Processing Engine (NPE) comprises an array of TDC-MAC, classified in G06F7/5443.
The inventions are independent or distinct, each from the other because:
Inventions Group III and Group I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination (Group III) does not requires the details structure of the TCD-MAC, such as DRU,SEU,GEN,CEL,CPAU,CBU,ORU...etc..  The subcombination has separate utility such as performing multiply and accumulate using a single TDC-MAC rather than having an entire array of TDC-MAC or the multiply and accumulate operation is not for used in neural network processing, e.g. calculating neuron values in the next layer .
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Inventions Group II and Group I are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in 
Group II requires a specialized Neural engine (NESTA) that accelerates computation of convolution layers in a deep convolutional neural network, comprises a reformatter which reformats convolutions into variable sized batches; a hierarchy of Hamming Weight Compressors (HWCs) which receives the batches from the reformatter and processes each batch, when processing the convolution across multiple channels, the HWCs, rather than computing a precise result of a convolution per channel, quickly computes an approximation of its partial sum and a residual value such that if added to the approximate partial sum, generates an accurate output; whereby, instead of immediately adding the residual value, the HWCs use the residual value when processing a next batch in the HWCs with available capacity to shorten a critical path by avoiding the need to propagate carry signals during each round of computation and speeds up the convolution of each channel, and in a last stage of computation, when a partial sum of the last channel is computed, Neural engine terminates by adding the residual value to an approximate output to generate a correct result, which is not required in the claim invention of Group I . 
Group I requires a Temporal-Carry-Differing Multiply-Accumulate (TCD-MAC) logic unit comprising: a DRU, SEU, GEN, CEL, CPAU, CBU, ORU (see claim 1 for further details), which is not required in claimed invention of Group II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
 
Inventions Group II and Group III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in Group II requires limitation as stated above, which is not required in the claim invention of Group III. Group III a Neural Processing Engine (NPE), NESTA, comprising: a Processing Element (PE) array which is a tiled array of Temporal-Carry-Differing Multiply-Accumulate (TCD-MAC) logic units, each TCD-MAC logic unit operable in two modes selected from the group consisting of Carry Deferring Mode (CDM), and Carry Propagation Mode (CPM); a Local Distribution Network (LDN) that manages the PE-array connectivity to memories; two global buffers, wherein a first global buffer of said two global buffers for storing the filter weights and a second global buffer of said two global buffers for storing feature maps; and a mapper-and-controller unit which translates a Multi-Layer Perceptrons (MLPs) model into a supported data and control flow, wherein the controller of the mapper-and- controller receiving a schedule from the mapper of the mapper-and-controller, and generating appropriate control signals to control proper data flow for executing a scheduled sequence of events, which is not required in claimed invention of Group II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(1)the invention have acquired a separate status in the art in view of their different classification, (2) the inventions require a different field of search, and (3)prior art applicable to one invention would like not be applicable to the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182